OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this department on December 4, 1961.
On April 13, 1981 respondent was convicted in the United States District Court for the Western District of New York on two counts of violating section 1951 of title 18 of the United States Code, commonly known as the Hobbs Act. Respondent’s conviction was affirmed by the Second Circuit Court of Appeals on January 4,1982 (668 F2d 643). Violation of the Hobbs Act is a felony for which respondent received concurrent sentences of one year plus one day. The indictment charged respondent with interference with commerce by extortion under color of official right in that he “did improperly utilize his position of public trust as a Judge of the Rochester City Court * * * to obtain something of value”. That crime is cognizable as a class D felony *128in New York, in that it has “essential similarity” (Matter of Cahn v Joint Bar Assn. Grievance Committee for Second & Eleventh Judicial Dists., 52 NY2d 479,482) to bribe receiving in the second degree (Penal Law, § 200.10).
Pursuant to section 90 (subd 4, pars a, e) of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction in Federal court. Accordingly, respondent should be disbarred.
Dillon, P. J., Simons, Hancock, Jr., Callahan and Doerr, JJ., concur.
Order of disbarment entered.